     Case 2:21-cv-04405-RGK-MAR Document 64 Filed 07/30/21 Page 1 of 2 Page ID #:782




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
 4   ANDREW BROWN (Cal. Bar No. 172009)
     VICTOR A. RODGERS (Cal. Bar No. 101281)
 5   MAXWELL COLL (Cal. Bar No. 312651)
     Assistant United States Attorneys
 6   Major Frauds/Asset Forfeiture/
     General Crimes Sections
 7        1100/1400/1200 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-0102/2569/1785
 9        Facsimile: (213) 894-6269/0142/0141
          E-mail: Andrew.Brown@usdoj.gov
10                Victor.Rodgers@usdoj.gov
                  Maxwell.Coll@usdoj.gov
11
     Attorneys for Defendants
12   UNITED STATES OF AMERICA, et al.
13
14                           UNITED STATES DISTRICT COURT

15                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                 WESTERN DIVISION
17
     PAUL SNITKO, JENNIFER SNITKO,          Case No. 2:21-cv-04405-RGK-MAR
18   JOSEPH RUIZ, TYLER GOTHIER,
     JENI VERDON-PEARSONS, MICHAEL          DEFENDANTS’ RESPONSE TO COURT’S
19   SOTRC, and TRAVIS MAY,                 JULY 23, 2021 ORDER TO SHOW
                                            CAUSE REGARDING THE
20                Plaintiffs,               GOVERNMENT’S CONTINUED SEIZURE
                                            OF THE CONTENTS OF BOX 7622 AND
21                      v.                  DECLARATION OF FBI SPECIAL
                                            AGENT LYNNE ZELLHART
22    UNITED STATES OF AMERICA, ET
      AL.,
23
                  Defendants.
24
25
26
27
28
     Case 2:21-cv-04405-RGK-MAR Document 64 Filed 07/30/21 Page 2 of 2 Page ID #:783




 1         Defendants United States of America and Tracy L. Wilkison
 2   and Kristi Koons Johnson in their official capacities
 3   respectfully submit the attached declaration of FBI Special
 4   Agent Lynne Zellhart in response to the Court’s July 23, 2021
 5   order to show cause regarding the government’s continued seizure
 6   of the contents of Box 7622.
 7   Dated: July 30, 2021               Respectfully submitted,
 8
                                        TRACY L. WILKISON
 9                                      Acting United States Attorney

10                                      SCOTT M. GARRINGER
                                        Assistant United States Attorney
11                                      Chief, Criminal Division

12
                                                   /s/
13                                      ANDREW BROWN
                                        VICTOR A. RODGERS
14                                      MAXWELL COLL
                                        Assistant United States Attorneys
15
                                        Attorneys for Defendants
16                                      UNITED STATES OF AMERICA, et al.
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
